Citation Nr: 1822473	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  06-07 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for PTSD prior to November 2, 2002, and a rating in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Attorney at Law


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from  July 2004 and February 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in March 2011 and October 2015, when it was remanded for additional development.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in this appeal, the Veteran informed the Board in a November 2015 letter that he desired to withdraw his appeal for a rating in excess of 70 percent for the period after November 2, 2002. 

2.  For the period prior to November 2, 2002, the Veteran's PTSD manifested with definite impairment in the ability to establish or maintain effective or wholesome relationships with people; but not a substantially impaired ability or severe industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a rating in excess of 70 percent for PTSD for the period after November 2, 2002 have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2017).

2.  For the period prior to November 2, 2002, the criteria for a 30 percent rating for service-connected PTSD, but no higher, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (1988).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In November 2015, the Veteran's representative submitted correspondence indicating his desire to withdraw the appeal for a rating in excess of 70 percent for the period after November 2, 2002.  Consequently, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for that benefit and the appeal with respect to that benefit must be dismissed.

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more nearly approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).

The Veteran is seeking an initial rating in excess of 10 percent for PTSD from July 30, 1982 through November 2, 2002.  The schedular criteria for PTSD that were in effect at the beginning of the rating period at issue in this appeal were amended effective February 3, 1988.  See 53 Fed. Reg. 23 (January 4, 1988).  The criteria for rating mental disorders were again amended effective November 7, 1996.  See 61 Fed. Reg. 52695 (October 8, 1996).  The November 1996 criteria remain in effect.  See 38 C.F.R. § 4.130 (general rating formula for mental disorders).  As such, the Veteran's claim must be considered under all three sets of criteria.  For clarification purposes, the applicable VA regulations are reproduced below:




Regulations in Effect Prior to February 3, 1988:

A 10 percent evaluation required less than the criteria for a 30 percent evaluation with emotional tension or other evidence of anxiety productive of moderate social and industrial impairment.

A 30 percent evaluation required definite impairment in the ability to establish or maintain effective or wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable social impairment. 

A 50 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people was substantially impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in severe industrial impairment.

A 70 percent evaluation is assigned when the ability to establish or maintain effective or favorable relationships with people was seriously impaired.  The psychoneurotic symptoms were of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.

A 100 percent evaluation was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.

Regulations effective February 3, 1988:

A 10 percent evaluation required less than the criteria for a 30 percent evaluation with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.
A 30 percent evaluation required definite impairment in the ability to establish or maintain effective or wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in flexibility, efficiency, and reliability levels as to produce definite social impairment.  The term "definite" has been defined as "distinct, unambiguous, and moderately large in degree," representing a degree of social and industrial inadaptability that was "more than moderate but less than rather large."  VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994); see also Hood v. Brown, 4 Vet. App. 301 (1993). 

A 50 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment.

A 70 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.

A 100 percent evaluation was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.

Regulations effective November 7, 1996:

A 10 percent evaluation requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.
A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

In his July 1983 application for compensation, the Veteran reported delayed stress, anxiety, anger, insomnia, nightmares and thoughts about his service in Vietnam. 

The early part of the record includes group therapy treatment reports which note the Veteran's reports of excessive drinking, violence and anger related to his military service.  In pertinent part, treatment records from February 1982 to June 1986 show the Veteran and his wife attended couple's therapy in an effort to deal with their marital problems, which included issues with communication, affection and the Veteran's anger.  A notation from January 1984 indicated the Veteran was struggling with problems at work and home.  A June 1984 treatment record noted that the Veteran seemed happy and reported he liked his job.  The treatment record also noted that the physician could not meet with the Veteran but that he stayed and talked to another veteran for a while. 

In a November 2015 statement, the Veteran's representative argued that based on the 1982 Vet Center treatment, legal trouble as documented by a 1983 letter to the District Court from the Vet Center, and the need for spousal counseling, an increased rating is warranted.  Although there is no official documentation as to what the court proceedings were in 1983, in a December 2009 letter, the Veteran stated that to the best of his recollection they were the result of assault charges brought against him, which were later dropped.

The Board finds that prior to November 2, 2002, the criteria for a 30 percent rating, but no higher, were met.  The majority of the evidence addresses marital and drinking problems.  Notably, while the evidence for this portion of the appeal shows the Veteran experienced marital problems, which he relates to his PTSD, it does not show that his PTSD was so severe that he was substantially impaired in the ability to establish or maintain that relationship.  Indeed, the record reflects that the Veteran and his spouse were married until her death in 1997.  Importantly, the evidence does not reflect severe industrial impairment.  The evidence of record reflects that the Veteran was employed during the time frame.  Although the Veteran stated that he was charged with assault, when considered as a whole, the evidence does not show that his ability to establish or maintain effective or favorable relationships with people was substantially impaired, as he held a job, was married, and was able to socialize, as evidenced by the Vet Center report.  Accordingly, the preponderance of the evidence is against a rating in excess of 30 percent.

As previously indicated, the PTSD regulations slightly changed again effective February 3, 1988.  However, again, the medical evidence of record for this period fails to show the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired.  Importantly, considerable industrial impairment was not shown.  In fact, there is no significant additional medical evidence until June 2003, when a VA treatment record noted the Veteran's treatment for PTSD since November 2002 and his symptoms of intrusive thoughts, hypervigilance, nightmares, depression, suicidal ideation, anger and rage and sleep disturbance.  The previously discussed evidence of drinking, marital problems and anger issues, does not rise to the level of considerably impaired as, again, there is no evidence pertaining to the Veteran's social interactions with others outside of his family or outside his group therapy sessions.

In applying the regulations effective November 7, 1996, there is insufficient evidence from the period of time prior to November 2, 2002, to find that the Veteran had occupational and social impairment with occupational and social impairment with reduced reliability and productivity; difficulty in establishing and maintain effective work and social relationships from June 1986 to June 2003.  For these reasons, the Board finds the symptoms described in the record do not warrant a rating in excess of 30 percent prior to November 2, 2002.  

In summary, the preponderance of evidence reflects that the Veteran's PTSD warrants a 30 percent rating from July 30, 1982 through November 2, 2002, but no higher.  



ORDER


An initial 30 percent rating, but no higher, for PTSD prior to November 2, 2002 is granted. 

The appeal for a rating in excess of 70 percent for PTSD for the period after November 2, 2002 is dismissed. 







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


